DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly wherein the drill jig comprises a plurality of drill guide openings with non-parallel axes to each other and where the locating end has at least two radiopaque markers one associated with each drill guide opening, wherein each tunnel made by the drill guide jig has a different entry and exit point on the femoral head, wherein the handle is detachable from the elongated shaft and wherein the handle comprises engagement structure, the elongated shaft comprises a transverse opening and an intersecting axial opening, and wherein engagement structure of the handle is configured to be received within the axial opening of the elongated shaft, the engagement structure of the drill jig is configured to be received within the transverse opening of the elongated shaft, and wherein the engagement structure of the handle engages the engagement structure of the drill jig to secure the drill jig and the handle to the elongated shaft., and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Laboureau (US Patent 5573538) and Torrie (US Patent Pub. 20100241106).
Laboureau discloses a drill guide having a positioning arm with engagement structure and a handle at the proximal end, a drill jig comprising a drill guide with more than one drill guide opening however, Laboureau does not recite any radiopaque markers nor does it recite wherein the axes of the guide openings are non-parallel to one another.  While Torrie also discloses a drill guide having a positioning arm with engagement structure and a radiopaque marker at the locating end there is no removable handle nor multiple guide openings each with their own associated marker nor does the Torrie reference recite wherein the guide openings are used to create tunnels with different entry and exit points.   Therefore, none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775